NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              BRIDGE AND POST, INC.,
                  Plaintiff-Appellant

                            v.

  VERIZON COMMUNICATIONS, INC., CELLCO
   PARTNERSHIP, DBA VERIZON WIRELESS,
 VERIZON INTERNET SERVICES INC., VERIZON
      ONLINE LLC, AOL INC., OATH INC.,
             Defendants-Appellees
            ______________________

                       2018-1697
                 ______________________

    Appeal from the United States District Court for the
Eastern District of Virginia in Nos. 3:17-cv-00094-JAG,
3:17-cv-00710-JAG, Judge John A. Gibney, Jr.
                 ______________________

                  Decided: July 5, 2019
                 ______________________

    DANIEL JOHNSON, JR., Dan Johnson Law Group, South
San Francisco, CA, argued for plaintiff-appellant. Also rep-
resented by ROBERT G. LITTS; DENISE MARIE DE MORY,
CHRISTINA M. FINN, LAUREN NICOLE ROBINSON, Bunsow De
Mory LLP, Redwood City, CA.

   DEANNE     MAYNARD,     Morrison    &   Foerster   LLP,
2     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




Washington, DC, argued for defendants-appellees. Also
represented by SETH W. LLOYD, BRIAN ROBERT MATSUI;
BITA RAHEBI, Los Angeles, CA.
                ______________________

     Before PROST, Chief Judge, LOURIE and BRYSON,
                    Circuit Judges.
    Opinion for the court filed by Chief Judge PROST.
    Opinion concurring in part and dissenting in part
             filed by Circuit Judge BRYSON.
PROST, Chief Judge.
    Bridge and Post, Inc. appeals the decision of the U.S.
District Court for the Eastern District of Virginia, which
dismissed Bridge and Post’s complaints under Federal
Rule of Civil Procedure 12(b)(6). The district court held
that the claims of U.S. Patent Nos. 7,657,594, 8,862,747,
and 9,659,314 were ineligible for patenting under 35 U.S.C.
§ 101. Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 319
F. Supp. 3d 818, 821 (E.D. Va. 2018). For the reasons dis-
cussed below, we affirm.
                             I
    Bridge and Post filed a complaint in February 2017 ac-
cusing Verizon Communications, Inc., Cellco Partnership
d/b/a Verizon Wireless, Verizon Internet Services Inc., Ver-
izon Online LLC, and AOL Inc. (collectively “Verizon”) of
infringing claims 1, 15, and 24 of U.S. Patent No. 7,657,594
(the “’594 patent”) and claims 1 and 10 of U.S. Patent No.
8,862,747 (the “’747 patent”). In October 2017, Bridge and
Post filed a second complaint accusing Verizon and Oath
Inc. of infringing claims 1, 20, and 21 of U.S. Patent No.
9,659,314 (the “’314 patent”), a newly issued continuation
of the ’747 patent. The cases were consolidated shortly
thereafter.
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.      3



    All three patents describe tracking a user’s computer
network activity and using information gained about the
user to deliver targeted media, such as advertisements.
See ’594 patent col. 1 ll. 20–22. Tailoring advertisements
based on real-time information about the user and their lo-
cation allows a publisher to “maximize their advertising
revenues.” Id. at col. 3 ll. 4–7.
    The concept of tailoring advertisements based on user
data did not originate with these patents. The practice
dates back at least to local radio and television advertise-
ments, which played only for users located in specific cities
and were published in-between otherwise national pro-
grams. ’747 patent col. 1 ll. 28–33. In the computer con-
text, prior art systems tracked users based on their
personal accounts on a website, or by using small pro-
grams, known as cookies, downloaded onto users’ devices.
’594 patent col. 1 ll. 28–33. A user’s location could be ap-
proximately determined by the IP address of their device,
but this was occasionally imprecise. ’747 patent col. 2 ll.
26–37. Moreover, cookie-based tailoring was disfavored as
users expressed “concerns about privacy and data security”
by routinely deleting their cookies and other tracking in-
formation. Id. at col. 2 ll. 59–63.
     Bridge and Post contends that its patents solved the
drawbacks of the prior art in two ways. First, its tagging
and tracking system collects highly specific information
about the user. For example, the ’594 patent discusses
identifying a user as a male between ages 18 and 30 who
lives in San Francisco and is attending a baseball game.
’594 patent col. 11 ll. 1–5. Based on this information, as
well as the current time and weather report, the system
can “determine that the optimized media should be an ad-
vertisement for Coke® since it is a hot day at the ballpark,
and the user will likely be getting lunch soon from one of
the food vendors (who sells Coke® products).” Id. at col. 11
ll. 5–12. Second, according to Bridge and Post, its inven-
tions solved the problem of privacy-concerned users
4     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




deleting cookies and tracking data by using a persistent de-
vice identifier which “may not be deleted nor changed.” Id.
at col. 3 ll. 2–4.
    While each of the three patents at issue describes
tracking a user on a network and serving tailored adver-
tisements, the claims vary slightly. Claim 1 of the ’594 pa-
tent recites “[a] method for providing directed media to a
user on a network.” The claim requires receiving a user
request to access a website, retrieving a “persistent device
identifier” from the user’s device, and gathering current
and historical information about both the user and the de-
vice. ’594 patent claim 1. The collected information and
identifier are analyzed to determine what advertisement
(or other tailored media) should be shown to the user. Id.
     Claim 1 of the ’747 patent recites a related process in
which a user’s request to a server is intercepted and
“tagged” with an identifier that contains information about
the user, including the user’s location and demographic in-
formation. ’747 patent claim 1. The tagged request can
then be passed to the server the user was trying to reach.
Id. Claim 1 of the ’314 patent requires a similar “tagging”
process. ’314 patent claim 1. Although neither the ’747
patent claims nor the ’314 patent claims recite the further
step of determining what tailored advertisements should
be shown based on the tagged user request, their shared
specification makes clear that the purpose of tagging is to
“facilitat[e] the delivery of directed media.” ’747 patent col.
3 ll. 26–29.
                              II
    We review a district court’s grant of a Rule 12(b)(6) mo-
tion under regional circuit law. ChargePoint, Inc. v. Sema-
Connect, Inc., 920 F.3d 759, 764 (Fed. Cir. 2019). The
Fourth Circuit reviews a district court’s decision under
Rule 12(b)(6) de novo and assumes all well-pleaded, non-
conclusory factual allegations in the complaint to be true.
Burnette v. Fahey, 687 F.3d 171, 180 (4th Cir. 2012). The
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.      5



issue of patent-eligibility under § 101 is a question of law
that we review without deference. Rapid Litig. Mgmt. Ltd.
v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
    Section 101 of the Patent Act provides that “[w]hoever
invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and
useful improvement thereof, may obtain a patent therefor,
subject to the conditions and requirements of this title.” 35
U.S.C. § 101. However, laws of nature, natural phenom-
ena, and abstract ideas are not patentable. Alice Corp. v.
CLS Bank Int’l, 573 U.S. 208, 216 (2014).
    In determining whether this exception applies, we use
the two-step framework laid out in Mayo Collaborative Ser-
vices v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012),
and further detailed in Alice. We “first determine whether
the claims at issue are directed to a patent-ineligible con-
cept.” Alice, 573 U.S. 218. If they are, we move to step two
and “consider the elements of each claim both individually
and ‘as an ordered combination’ to determine whether the
additional elements ‘transform the nature of the claim’ into
a patent-eligible application.” Id. at 217 (quoting Mayo,
566 U.S. at 77–78). This step represents “a search for an
‘inventive concept’—i.e., an element or combination of ele-
ments that is ‘sufficient to ensure that the patent in prac-
tice amounts to significantly more than a patent upon the
ineligible concept itself.’” Id. at 217–18 (quoting Mayo, 566
U.S. at 72–73) (internal quotation marks and alterations
omitted).
                             A
    We begin our step one analysis by determining whether
the claims are “directed to” an abstract idea. Alice, 573
U.S. at 217. We do so by “looking at the ‘focus’ of the
claims.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
1350, 1353 (Fed. Cir. 2016) (quoting Enfish, LLC v. Mi-
crosoft Corp., 822 F.3d 1327, 1335–36 (Fed. Cir. 2016)). In
doing so, we “consider the ‘claims in their entirety to
6     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




ascertain whether their character as a whole is directed to
excluded subject matter.’” ChargePoint, 920 F.3d at 765
(quoting Internet Patents Corp. v. Active Network, Inc., 790
F.3d 1343, 1346 (Fed. Cir. 2015)).
    While the specification is “helpful in illuminating what
a claim is directed to . . . the specification must always yield
to the claim language” when identifying the “true focus of
a claim.” ChargePoint, 920 F.3d at 766. Moreover, “not
every claim that recites concrete, tangible components es-
capes the reach” of step one. In re TLI Commc’ns LLC Pa-
tent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (collecting
cases). The fact that a claim “recite[s] components more
specific than a generic computer” does not save a claim
from abstraction. BSG Tech LLC v. Buyseasons, Inc., 899
F.3d 1281, 1286 (Fed. Cir. 2018).
                               1
    Claim 1 of the ’594 patent recites:
    1. A method for providing directed media to a user
    on a network, comprising:
        receiving a request from the user to access a
        content provider web site over a network
        through a network access device operated by
        the user;
        retrieving a persistent device identifier of the
        network access device;
        determining a current network address of the
        network access device and one or more charac-
        teristics of the access device, wherein the cur-
        rent network address is assigned to the
        network access device by a network service
        provider for a present network access session;
        retrieving historic information for the user, the
        historic information including patterns of us-
        age for the network access device, and wherein
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.      7



       the historic information comprises network ac-
       cess information including times and locations
       of network access and number of previous net-
       work accesses by the network access device;
       retrieving location-centric information for a lo-
       cation from which the user is accessing the net-
       work;
       generating a user profile based on the historic
       information for the user, the location-centric
       information, and the one or more characteris-
       tics of the access device;
       storing the user profile as a record that identi-
       fies the user through the current network ad-
       dress and the persistent device identifier
       associated with the network access device;
       incorporating into the user profile one or more
       group characteristics identifying a group with
       which the user is associated;
       assigning a group identifier to the group based
       on the patterns of usage;
       analyzing the retrieved device identifier, his-
       toric information, and location-centric infor-
       mation to determine a directed media
       component to be provided to the user or the
       group on the network access device, and
       placing directed media referenced by the di-
       rected media component in the web site re-
       quested by the user request from the content
       provider, wherein the directed media com-
       prises content that is customized to the user
       based on the user profile.
’594 patent claim 1. The district court concluded that the
claims of the ’594 patent are directed to the abstract idea
8       BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




of using persistent identifiers to implement targeted mar-
keting. We agree. 1
    The language of claim 1 makes clear that, as a whole,
the claim is directed to the use of persistent identifiers to
implement targeted marketing. Targeted marketing is a
form of “tailoring information based on [provided] data,”
which we have previously held is an abstract idea. Intel-
lectual Ventures I LLC v. Capital One Bank (USA), 792
F.3d 1363, 1369 (Fed. Cir. 2015). The concept is a “funda-
mental practice” that dates back to newspaper advertise-
ments.     Id. (ellipsis omitted).       Bridge and Post
acknowledges as much in its complaint, alleging that “[t]ar-
geted marketing and market segmentation were originally
developed to increase the effectiveness of advertisements
placed in traditional media such as radio, television, and
printed newspapers and magazines.” J.A. 111 ¶ 12.
    The recited steps of “retrieving a persistent device
identifier,” “determining” and “retrieving” information as-
sociated with the identifier, “analyzing” the information,
and “placing directed media” based on that analysis are
nothing more than a computer-implementation of targeted


    1    The district court considered claim 1 representa-
tive of the ’594 patent. Bridge & Post, 319 F. Supp. 3d at
821. Because Bridge and Post did not challenge that deci-
sion or separately argue any other claims in its opening
brief, we likewise consider claim 1 representative. Alt-
hough Bridge and Post argues for the first time on reply
that claim 1 is not representative (Reply Br. 1), we will not
consider that untimely argument. The single sentence
summarizing the dependent claims in its opening brief
does not preserve the argument that claim 1 is not repre-
sentative. See United States v. Great Am. Ins. Co. of N.Y.,
738 F.3d 1320, 1328 (Fed. Cir. 2013) (“It is well established
that arguments that are not appropriately developed in a
party’s briefing may be deemed waived.”).
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.         9



marketing over the Internet. The remaining limitations,
including “receiving a request . . . ,” “generating a user pro-
file . . . ,” and “storing the user profile . . . ,” are generic
computer functions performed in the service of implement-
ing targeted marketing, and do not change the focus of the
claim. See Intellectual Ventures, 792 F.3d at 1368 (holding
that “a user profile” is a generic computer element used to
implement an abstract idea).
     The specification, including its description of “the prob-
lem facing the inventor” and “what the patent describes as
its invention,” can also be useful in determining what a
claim is directed to. See ChargePoint, 920 F.3d at 767 (cit-
ing In re TLI Commc’ns, 823 F.3d at 612). Here, the speci-
fication confirms that “the present invention relate[s]
generally to network access and more particularly to
providing directed media in a network” and to “systems
and method[s] for determining directed media to provide to
a user on a website.” ’594 patent col. 1 ll. 20–22, col. 2 ll.
1–8, 65–66. These statements are consistent with our de-
termination that the claims of the ’594 patent are directed
to the abstract idea of implementing targeted marketing
using a persistent identifier.
    Bridge and Post argues that, because claim 1 requires
“specific information . . . to be included in the user profile
and utilized in determining directed media,” the ’594 pa-
tent is not directed to an abstract idea but instead to a
“technological solution to an internet-centric problem.” Ap-
pellant’s Br. 36, 38–39. But as we have previously held,
claims related to “customizing information based on (1) in-
formation known about the user and (2) [specific] data” are
directed to abstract ideas. Internet Patents Corp., 790 F.3d
at 1346. The claim’s recitation of additional generic net-
work elements does not change its character as a whole.
Thus, the claims of the ’594 patent are directed to the ab-
stract idea of using persistent identifiers to implement tar-
geted marketing.
10     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




                             2
    Bridge and Post does not dispute that claim 1 of the
’747 patent is representative of that patent. Claim 1 re-
cites:
     1. A method of processing data sent from a user of
     a client computer over a network, comprising:
        intercepting a request that is in a hypertext
        transport protocol (HTTP) format from the cli-
        ent computer to a server computer over the net-
        work at a routing device within the network
        and coupled between the client and server com-
        puters, and prior to receipt by the server com-
        puter, wherein the network is the World Wide
        Web portion of the Internet, and further
        wherein the client computer is selected from
        the group consisting of: a personal computer, a
        mobile computing device, a cellular phone, a
        personal digital assistant, a media playback
        device, and a gaming device;
        extracting non-personal information about the
        user during a Media Access Control (MAC)
        layer process, wherein the non-personal infor-
        mation includes one or more of data related to
        the client computer, software on the client com-
        puter, information stored on the client com-
        puter regarding use of the client computer, and
        non-personal data associated with the user;
        creating a unique device identifier associated
        with hardware and corresponding to the client
        computer from the non-personal information,
        wherein the unique identifier is based directly
        on at least one of a MAC address, port identi-
        fier, or hardcoded identifier embodied in soft-
        ware or hardware and assigned to the client
        computer;
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.       11



        generating a local user identifier for the client
        computer by performing a one-way hashing op-
        eration on the unique device identifier;
        deriving instance information based on request
        timing information provided by the client com-
        puter, and geographic location and demo-
        graphic information for the client computer
        from information provided by a remote authen-
        tication server on the network;
        generating a request identifier associated with
        the intercepted request by combining and en-
        crypting, in a tag process executed on the rout-
        ing device, the local user identifier, instance
        information, and geographic location and de-
        mographic information in an alphanumeric
        string;
        embedding the alphanumeric string in an ex-
        tensible field of a packet within the request to
        generate a tagged request, wherein the exten-
        sible field comprises a portion of an HTTP
        header field of the packet that is normally un-
        used or essentially left blank;
        transmitting the tagged request to the server
        computer;
        providing appropriate decoding tools to the
        server computer to perform a decoding opera-
        tion on the tagged request to decode the re-
        quest identifier embedded in the HTTP
        extensible field; and
        receiving a request to decode the tagged re-
        quest from the server computer.
    The district court concluded that the ’747 patent was
directed to the abstract idea of sending and receiving infor-
mation over the Internet. We agree with Bridge and Post
12    BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




that this description is too reductive. However, we con-
clude that the claims of the ’747 patent are directed to the
abstract idea of communicating information using a per-
sonalized marking.
     The claim language above shows that claim 1 is di-
rected to receiving network traffic, adding a “tag” that iden-
tifies the user or client computer that made the request,
and sending that traffic onward. The remaining limita-
tions are generic implementation steps in service of that
goal. We have previously held that “us[ing] an identifier,
in this case a personalized network address, to communi-
cate information about a mail object” is directed to the ab-
stract idea of “communicating information about a mail
object using a personalized marking.” Secured Mail Sols.
LLC v. Universal Wilde, Inc., 873 F.3d 905, 911 (Fed. Cir.
2017). The claims of the ’747 patent, which use an identi-
fier derived from an existing “MAC address, port identifier,
or hardcoded identifier embodied in software or hardware
and assigned to the client computer” in order to “transmit[]
a tagged request,” are directed to that same abstract idea.
    Despite Bridge and Post’s argument to the contrary,
the ’747 patent is not analogous to the patents this court
addressed in Enfish, 822 F.3d at 1335–36. The Enfish
court distinguished between claims that focus on a specific
improvement in computer capabilities, on the one hand,
and an abstract idea that merely invokes computers as a
tool, on the other. Id. at 1336. This case is the latter.
Bridge and Post does not claim to have invented new net-
working hardware or software. Nor does it claim to have
invented HTTP header fields, user identifiers, encryption
techniques, or any other improvement in the network tech-
nology underlying its claims. The specification states that
the invention filled a need for a system which would “en-
sure higher access rates, longer browse times, and in-
creased consumption of media” by users. ’747 col. 3 ll. 15–
22. But each of these goals is in the abstract realm—an
improvement in the success or monetization of tracking
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.           13



users with personalized markings in order to serve adver-
tisements—not an improvement in networking or com-
puter functionality. None of these alleged improvements
“enables a computer . . . to do things it could not do before.”
Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305
(Fed. Cir. 2018) (emphasis added). Such claims, whose fo-
cus is “not a physical-realm improvement but an improve-
ment in a wholly abstract idea,” are not eligible for
patenting. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161,
1168 (Fed. Cir. 2018).
    Bridge and Post faults the district court for ignoring
the “granular specifics” of its claim. Appellant’s Br. 45.
But even a highly specific method for implementing an ab-
stract idea is, at step 1 of the Alice test, still directed to that
abstract idea. “[C]laims are not saved from abstraction
merely because they recite components more specific than
a generic computer.” BSG Tech, 899 F.3d at 1286. Moreo-
ver, the fact that the ’747 claim is limited to a particular
networking environment does not render the claims any
less abstract. See Affinity Labs of Texas, LLC v. DirecTV,
LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016). The specificity
of claim 1 does not change the fact that, as a whole, the
claim is directed to the abstract idea of communicating in-
formation using a personalized marking.
                                3
    The ’314 patent is a continuation of the ’747 patent.
Bridge and Post contends that the ’314 patent is directed
to the same “innovations” as the ’747 patent. Appellant’s
Br. 20. Representative claim 1 recites:
    1. A method for improving the selection of media
    for delivery to a targeted user of a client computing
    device, comprising:
        determining user information for a user;
        generating a user identifier for the user from
        the determined user information;
14    BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




        tagging, with a network routing device, net-
        work traffic that is bound for a destination site,
        the tagging including:
            generating a request identifier by encrypt-
            ing the user identifier in an alphanumeric
            string, and
            adding the request identifier to the net-
            work traffic to generate tagged network
            traffic;
        transmitting the tagged network traffic to the
        destination site;
        receiving from a requester associated with the
        destination site a decode request to decode the
        tagged network traffic;
        decoding the tagged network traffic to obtain
        the user identifier;
        retrieving stored user information associated
        with the user identifier; and
        transmitting the stored user information to the
        requester.
    Based on this claim language, we conclude that the ’314
patent is also directed to the abstract idea of communi-
cating information using a personalized marking. Funda-
mentally, the claim is focused on “generating” an identifier,
“tagging” the user’s traffic with that identifier, and “trans-
mitting” the tagged traffic so that the user can be identi-
fied. This language is consistent with the specification of
the ’314 patent, which confirms that its invention generally
relates “to tagging network traffic with user relevant infor-
mation.” ’314 patent col. 1 ll. 20–24. The remaining limi-
tations do not offer any concrete technological
improvement, and merely implement that abstract idea.
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.      15



      Bridge and Post argues that its claims are not analo-
gous to the claims in Secured Mail that we held were di-
rected to an abstract idea. Appellant’s Br. 54. But there is
no material distinction. In Secured Mail, we analyzed
claims that required “generating . . . a barcode,” “affixing
said barcode to said mail object,” and “submitting said mail
object to a mail carrier.” 873 F.3d at 908. We concluded
that the claims were directed to an abstract idea. Here, the
’314 patent recites “generating a user identifier,” “tagging
. . . network traffic [with the user identifier],” and “trans-
mitting the tagged network traffic to the destination site.”
’314 patent claim 1. The ’314 patent merely parallels the
focus of the Secured Mail patents in a networking environ-
ment. In both cases, “each step of the process is directed to
the abstract process of communicating information about a
mail [or network] object using a personalized marking.”
Secured Mail, 873 F.3d at 911. The claims of the ’314 pa-
tent are directed to exactly that abstract idea.
                              B
    Having determined that the claims of the ’594, ’747,
and ’314 patents as a whole are directed to an abstract idea,
we next “consider the elements of each claim both individ-
ually and ‘as an ordered combination’ to determine
whether the additional elements ‘transform the nature of
the claim’ into a patent-eligible application.” Alice, 573
U.S. at 217 (quoting Mayo, 566 U.S. at 78–79).
    Transformation of an abstract idea into a patent-eligi-
ble claim “requires more than simply stating the abstract
idea while adding the words ‘apply it.’” Alice, 573 U.S. at
222 (quoting Mayo, 566 U.S. at 72) (alterations omitted).
Rather, transformation requires “additional features,”
which must be more than “well-understood, routine, con-
ventional activit[ies].” Alice, 573 U.S. at 225. Whether a
claim “supplies an inventive concept that renders a claim
significantly more than an abstract idea to which it is di-
rected is a question of law,” although it may be informed by
16    BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




underlying factual determinations. BSG Tech, 899 F.3d at
1290 (internal quotation marks omitted).
                              1
    Turning to the ’594 patent, the district court concluded
that “the patent . . . does not invent a sufficiently new, non-
conventional arrangement of known pieces to overcome a
technical challenge.” Bridge & Post, 319 F. Supp. 3d at
825. We agree.
    Bridge and Post does not claim to have invented the
persistent identifier and does not argue that any individual
limitation of the ’594 patent is unconventional or non-rou-
tine. Nor could it. The specification confirms that the
claimed hardware is conventional: the “network access de-
vice” can be “any digital device capable of communications
over the network.” ’594 patent col. 3 ll. 26–32 (listing ex-
emplary prior art devices). And the “device identifier may
comprise” numerous existing persistent identifiers, such as
a MAC address, IMSI, IMEI, or indeed “any anonymous de-
vice identifier.” Id. at col. 3 ll. 36–42.
    Bridge and Post contends instead that the ordered com-
bination of known steps claimed in the ’594 patent was nei-
ther conventional nor routine. Appellant’s Br. 40. But
patentability requires that the claimed combination of ele-
ments amount to “significantly more than a patent upon
the ineligible concept itself.” Alice, 573 U.S. at 219 (quoting
Mayo, 566 U.S. at 73) (alterations omitted). The claims of
the ’594 patent do not meet that standard. Even as an or-
dered combination, the limitations of claim 1 recite no more
than a computer implementation of the abstract idea of us-
ing persistent identifiers to implement targeted marketing,
lacking anything “significantly more.”
    Bridge and Post further contends that the ’594 patent
is patent eligible at step two because, like the patent this
court analyzed in DDR Holdings, LLC v. Hotels.com, L.P.,
“the claimed solution is necessarily rooted in computer
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.      17



technology in order to overcome a problem specifically aris-
ing in the realm of computer networks.” 773 F.3d 1245,
1257 (Fed. Cir. 2014). But as this court noted in DDR, “not
all claims purporting to address Internet-centric chal-
lenges are eligible for patent.” Id. at 1258. In that case,
the court distinguished problems “necessarily rooted in
computer technology,” like the visual presentation of a
website, from claims that “recite the performance of some
business practice known from the pre-internet world.” Id.
The ’594 patent is the latter, as evidenced by its acknowl-
edgement that tracking users in order to display advertise-
ments was known in the pre-Internet world, and that its
steps for accomplishing this on the Internet were conven-
tional. We therefore hold that the asserted claims of the
’594 patent are unpatentable.
                              2
     With respect to the ’747 patent, Bridge and Post iden-
tifies two alleged inventive concepts at step two: (1) “inter-
cepting a request . . . from the client computer to a server
computer,” and (2) “embedding the alphanumeric string in
an extensible field of a packet . . . wherein the extensible
field comprises a portion of an HTTP header field of the
packet that is normally unused or essentially left blank.”
Appellant’s Br. 46–47, 49–50. We are not persuaded by ei-
ther.
    Bridge and Post argues that the “intercepting” limita-
tion “functions differently than prior art targeted content
delivery systems.” Appellant’s Br. 46–47. That is not the
test for eligibility. At Alice step two we assess “whether the
claim limitations other than the invention’s use of the inel-
igible concept to which it was directed were well-under-
stood, routine, and conventional.” BSG Tech, 899 F.3d at
1290 (emphasis added). The “intercepting” limitation, even
interpreted generously, amounts to no more than a com-
puter-focused reformulation of affixing and using a person-
alized marking. “As a matter of law, narrowing or
18    BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




reformulating an abstract idea does not add ‘significantly
more’ to it.” Id. at 1291. Because this limitation does not
add significantly more to the claim than the abstract idea
itself, it does not provide an inventive concept at step two.
    Moreover, “intercepting” traffic is itself an abstract
idea. As this court has noted, “communicating requests to
a remote server and receiving communications from that
server, i.e. communication over a network,” is an abstract
idea. ChargePoint, 920 F.3d at 767. “[I]ntercepting” net-
work traffic amounts to nothing more than that idea. Add-
ing the abstract idea of intercepting traffic to the abstract
idea of communicating information with personalized
markings cannot result in a patent-eligible invention. See
RecogniCorp, LLC v. Nintendo Co., 885 F.3d 1322, 1327
(Fed. Cir. 2017) (“Adding one abstract idea . . . to another
abstract idea . . . does not render the claim non-abstract.”).
     The “embedding” limitation fares no better. Bridge and
Post argues that because the claim language recites a por-
tion of the header field that is “normally unused or essen-
tially left blank,” it is unconventional on its face and
survives at step two. Like the district court, we find that
this limitation is insufficient to create an inventive concept.
The specification of the ’747 patent makes clear that HTTP
headers were known, and their use to store information
was conventional in the art. See, e.g., ’747 patent col. 9 ll.
1–8 (noting that “[s]tandard HTTP requests include vari-
ous content fields, such as headers” and identifiers can be
stored “in the extensible space of the HTTP header in an
appropriate format”). It further illustrates that there is no
novelty in this method of storing data, and that “[i]n gen-
eral, any extensible space of the header or similar portion
of a pervasively used network traffic component can be
used.” Id. at col. 12 ll. 40–42. This limitation merely in-
structs the user to store information in a known portion of
the conventional header field that is not already holding
information.
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.     19



    Regardless of whether it is novel, the “embedding” lim-
itation does not render the ’747 patent eligible. Where a
claim’s “essential advance” is abstract, a novel method of
performing that advance “does not avoid the problem of ab-
stractness.” Affinity Labs, 838 F.3d at 1263. In Affinity
Labs, this court found that the claims lacked an inventive
concept “[e]ven assuming,” as the patent owner argued,
that “the use of a downloadable application for presenting
a graphical user interface . . . was novel as of the priority
date of the patent.” Id. We noted that “the essential ad-
vance is not in the process of downloading applications, but
only in the content of this particular application,” which
amounted to an abstract idea. Id. That logic applies
equally here.
    The essential advance taught by the ’747 patent is not
an HTTP header, or even the use of a particular HTTP
header. This fact is clear from the patent’s statement that
its invention can be implemented with “any extensible
space of the header or similar portion of a pervasively used
network traffic component.” Id. at col. 12 ll. 40–42. The
claimed advance is a method of tagging and tracking user
traffic, which amounts to nothing more than the abstract
idea of communicating information using a personalized
marking, regardless of whether the use of a particular
HTTP header to perform that abstract idea was novel. We
therefore hold that the asserted claims of the ’747 patent
are unpatentable.
                             3
    The district court found the claims of the ’314 patent
ineligible at step two, as the patent “provides only a gener-
alized recitation of standard Internet components and pro-
cesses which highly resembles a physical process of tagging
and tracking that would not be patent eligible in the phys-
ical world.” Bridge & Post, 319 F. Supp. 3d at 827. We
agree. As discussed above with respect to step one, the in-
dividual limitations of the claims of the ’314 patent merely
20    BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




describe the steps necessary to implement the abstract idea
of transmitting information with personalized markings,
reformulated for the computer networking context.
     Unlike the ’747 patent, Bridge and Post does not iden-
tify any arguably inventive limitations of the ’314 patent.
It argues instead that its claims are analogous to those in
BASCOM Global Internet Services. v. AT&T Mobility LLC,
which this court held to be an eligible non-conventional and
non-generic arrangement of otherwise conventional compo-
nents. 827 F.3d 1341, 1350 (Fed. Cir. 2016). But BASCOM
presented a solution that “improve[d] the performance of
the computer itself,” making the computer “more dynamic
and efficient.” Id. at 1351 (internal quotation marks omit-
ted). No similar allegations are present here.
     The ’314 patent describes its solution as filling a need
for “effective and efficient revenue modeling for
advertising,” and “efficiently enabling the creation of
dynamic ad campaigns and effective targeted ad serving,”
which “facilitates the creation of comprehensive ad
campaigns. ’314 patent col. 3 ll. 8–12; col. 10 l. 65–col. 11
l. 9. None of these statements reflects an improvement to
“the performance of the computer itself.” The ability to run
a more efficient advertising campaign, even if novel, and
even if aided by conventional computers, is an advance
“entirely in the realm of abstract ideas,” which we have
repeatedly held to be ineligible. SAP Am., 898 F.3d at
1163; see also Elec. Power Grp., LLC v. Alstom S.A., 830
F.3d 1350, 1353 (Fed. Cir. 2016) (claims that “specify what
information it is desirable to gather, analyze, and display”
using “conventional, generic technology” did not present an
inventive concept). In the absence of any identified
improvement to computer technology, or other identified
inventive concept, the asserted claims of the ’314 patent
are unpatentable.
                             III
     Separate from its eligibility arguments, Bridge and
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.       21



Post argues that the district court’s failure to cite to the
allegations of its complaints constitutes reversible error in
and of itself. Reply Br. 21. We disagree. It is true that, at
the Rule 12(b)(6) stage, the district court must accept a
complaint’s factual allegations as true. See ChargePoint,
920 F.3d at 764–65 (applying Fourth Circuit law). But we
have never held that a district court is required to cite to a
complaint, and we decline to create such a rule now.
    As this court has noted, patent eligibility can be deter-
mined at the 12(b)(6) stage “when there are no factual al-
legations that, taken as true, prevent resolving the
eligibility question as a matter of law.” Aatrix Software,
Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125
(Fed. Cir. 2018). That is the case here.     In its opening
brief, Bridge and Post failed to explain how any particular
factual allegation in either of its complaints, taken as true,
would create a factual issue preventing resolution of the
case as a matter of law. We need not address whether the
issue is waived, however, because none of the allegations
in Bridge and Post’s complaints would affect the outcome
described above.
     As the district court correctly noted, it was not required
to accept Bridge and Post’s legal conclusions as true, even
if couched as factual allegations. Bridge & Post, 319 F.
Supp. 3d at 823 n.3. That includes Bridge and Post’s re-
peated characterization of its inventions as “technical in-
novations.” J.A. 112–16 ¶¶ 14–19.              The remaining
allegations in the complaints, identified by Bridge and Post
for the first time on reply, are related to the alleged novelty
of the invention over the prior art. 2 But as discussed above


    2    Bridge and Post identifies “paragraphs 12 through
19 of the Complaint” as allegedly providing relevant fac-
tual allegations. Reply Br. 22. This citation appears to be
a reference to its first complaint, asserting the ’594 and
’747 patents. See J.A. 108–116. We note that Bridge and
22    BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




with respect to step two, the ’594, ’747, and ’314 patents are
directed to ineligible subject matter even if their conven-
tional steps had never previously been applied in connec-
tion with their respective abstract ideas. The district
court’s lack of discussion of Bridge and Post’s complaints
was, at worst, harmless error.
                              IV
     We have considered Bridge and Post’s remaining argu-
ments and find them unpersuasive. For the reasons dis-
cussed above, the district court correctly determined that
the asserted claims of the ’594, ’747, and ’314 patents are
directed to abstract ideas, and lack any inventive concepts
sufficient to transform the abstract ideas into patent-eligi-
ble inventions. As such, the asserted claims all fail to recite
patent-eligible subject matter under § 101.
                        AFFIRMED




Post’s second complaint, asserting the ’314 patent, does not
contain these paragraphs or any equivalent thereto.
Therefore, as to that patent, Bridge and Post may not be
entitled to rely on the allegations in those paragraphs. See
J.A. 89–90.
       NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              BRIDGE AND POST, INC.,
                  Plaintiff-Appellant

                            v.

  VERIZON COMMUNICATIONS, INC., CELLCO
   PARTNERSHIP, DBA VERIZON WIRELESS,
 VERIZON INTERNET SERVICES INC., VERIZON
      ONLINE LLC, AOL INC., OATH INC.,
             Defendants-Appellees
            ______________________

                       2018-1697
                 ______________________

    Appeal from the United States District Court for the
Eastern District of Virginia in Nos. 3:17-cv-00094-JAG,
3:17-cv-00710-JAG, Judge John A. Gibney, Jr.
                 ______________________

BRYSON, Circuit Judge, concurring in part and dissenting
in part.
    I agree with the court that the asserted claims of the
’314 patent and the ’594 patent are drawn to unpatentable
subject matter under 35 U.S.C. § 101. I disagree with the
court, however, as to its similar conclusion with regard to
asserted claim 1 of the ’747 patent.
2     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




    The asserted claims of the ’314 and ’594 patents are
drawn to an abstraction. They recite a series of functional
steps, but do not recite with any specificity how those func-
tional steps are to be carried out. Claim 1 of the ’747 pa-
tent, by contrast, provides a specific and concrete way to
accomplish the objectives set forth in the claims. It may be
that the means set forth in the ’747 patent are not novel,
and thus would not pass muster under a test for obvious-
ness or anticipation under sections 102 or 103 of the Patent
Act. But the means are not abstract, and thus they do not
render the subject matter ineligible for patenting under
section 101.
     The majority characterizes claim 1 of the ’747 patent
as being “directed to receiving network traffic, adding a
‘tag’ that identifies the user or client computer that made
the request, and sending that traffic onward.” That func-
tional characterization overlooks the technique that claim
1 recites to accomplish those functions. That technique en-
tails intercepting network traffic in HTTP format at a rout-
ing device coupled between a client and server computer,
embedding that traffic with an alphanumeric string iden-
tifying client user information in an HTTP header field
normally unused or left blank, and sending that traffic on-
ward.
    The distinction between claims that recite functions or
results (the “what it does” aspect of the invention) and
those that recite concrete means for achieving particular
functions or results (the “how it does it” aspect of the in-
vention) is an important indicator of whether a claim is di-
rected to an abstract idea. See Uniloc USA, Inc. v. ADP,
LLC, Nos. 2018-1132, 2018-1346, 2018-1448, 2019 WL
2245938, *5 (Fed. Cir. May 24, 2019) (“It is true . . . that
the goal of the claims is functional . . . . But the patent
claims a particular improvement in how this is done . . . .
This is the clear ‘focus’ of the claims . . . .”); see also Dia-
mond v. Diehr, 450 U.S. 175, 182 n.7 (1981) (A patent may
issue “for the means or method of producing a certain
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.         3



result, or effect, and not for the result or effect produced.”);
SRI Int’l, Inc. v. Cisco Sys., Inc., 918 F.3d 1368, 1375 (Fed.
Cir. 2019) (claims held not abstract because they were “di-
rected to using a specific technique . . . to solve a technolog-
ical problem arising in computer networks”); BSG Tech
LLC v. BuySeasons, Inc., 899 F.3d 1281, 1288 (Fed. Cir.
2018) (claims held abstract because “the focus of BSG
Tech’s claims is unrelated to how databases function. . . .
The claims do not recite any improvement to the way in
which such databases store or organize information”); id.
at 1289 (patent in suit “says nothing about how to construct
a database that is not modified by the addition of new pa-
rameters”); Affinity Labs of Texas, LLC v. DirecTV, LLC,
838 F.3d 1253, 1258 (Fed. Cir. 2016) (claim held abstract
because “the claimed invention is entirely functional in na-
ture. . . . There is nothing in [the claim] that is directed to
how to implement out-of-region broadcasting on a cellular
telephone”).
     This court has repeatedly found claims similar to claim
1 of the ’747 patent to be patent eligible. See Ancora Techs.,
Inc. v. HTC Am., Inc., 908 F.3d 1343, 1348 (Fed. Cir. 2018)
(claimed method, which “specifically identifies how [im-
proving security against a computer’s unauthorized use of
a program] is effectuated in an assertedly unexpected
way,” is not directed to an abstract idea); Data Engine
Techs. LLC v. Google LLC, 906 F.3d 999, 1007–08 (Fed. Cir.
2018) (“[C]laim 12 of the ’259 patent is not directed to an
abstract idea. Rather, the claim is directed to a specific
method for navigating through three dimensional elec-
tronic spreadsheets. The method provides a specific solu-
tion to then-existing technological problems in
computers”); McRO, Inc. v. Bandai Namco Games Am. Inc.,
837 F.3d 1299, 1314 (Fed. Cir. 2016) (“Claim 1 of the ’576
patent is focused on a specific asserted improvement in
computer animation, i.e., the automatic use of rules of a
particular type.”); see also Enfish, LLC v. Microsoft Corp.,
822 F.3d 1327, 1339 (Fed. Cir. 2016) (“[W]e are not faced
4     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




with a situation where general-purpose computer compo-
nents are added post-hoc to a fundamental economic prac-
tice or mathematical equation. Rather, the claims are
directed to a specific implementation of a solution to a prob-
lem in the software arts.”).
    Data Engine is particularly instructive. The court in
that case grappled with the patent eligibility of a group of
patents that claimed “a method of implementing a note-
book-tabbed interface, which allows users to easily navi-
gate through three-dimensional electronic spreadsheets.”
Data Engine, 906 F.3d at 1003. The court found that rep-
resentative claim 12 of one of the patents was not directed
to an abstract idea, but instead was “directed to a specific
method for navigating through electronic spreadsheets.”
Id. at 1007–08. The court distinguished between that
claim, which “recites specific steps detailing the method of
navigating through spreadsheet pages within a three-di-
mensional spreadsheet environment using notebook tabs,”
and the claims at issue in cases such as Affinity Labs of
Texas; Intellectual Ventures I LLC v. Capital One Financial
Corp., 850 F.3d 1332 (Fed. Cir. 2017); and Intellectual Ven-
tures I LLC v. Erie Indemnity Co., 850 F.3d 1315 (Fed. Cir.
2017), all of which were “entirely functional in nature” and
therefore abstract. See Data Engine, 906 F.3d at 1010.
    In contrast to representative claim 12, the Data Engine
court found claim 1 of another of the patents before it to be
directed to patent-ineligible subject matter. The court ex-
plained that, unlike representative claim 12, the latter
claim was “directed at something a bit more general.” Id.
at 1012. It found that claim 1’s more general recitation was
“not limited to the specific technical solution and improve-
ment in electronic spreadsheet functionality,” but instead
was directed to “any means for identifying electronic
spreadsheet pages.” Id.
    The same type of comparison can be made between the
’747 and ’314 patents here. Compared to the ’747 patent,
BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.        5



which recites a specific technique (i.e., the “how”) for inter-
cepting, tagging, and forwarding network traffic, the ’314
patent is merely directed to the underlying functional ob-
jectives (i.e., the “what”).
     That difference between the ’747 patent, on the one
hand, and the ’314 and ’594 patents, on the other, illus-
trates the problem with the majority’s reliance on Secured
Mail Solutions LLC v. Universal Wilde, Inc., 873 F.3d 905
(Fed. Cir. 2017), to find claim 1 of the ’747 abstract. Ac-
cording to the majority, the claims of all three patents par-
allel the claims of the three sets of patents that the court
found to be directed to abstract ideas in Secured Mail. In
Secured Mail, however, the court’s finding of abstractness
centered on the functional claiming in the patents in suit.
The court explained that, for the Intelligent Mail Barcode
patents, “[t]here is no description of how the unique iden-
tifier is generated or how a unique identifier is different
from a personal name, or return address.” Id. at 910. And
for the QR Code patents, the court stated that the “method
whereby a barcode is generated, affixed to a mail object,
and sent through the mail system . . . is not limited to any
particular technology of generating, printing, or scanning
a barcode, of sending a mail object, or of sending the recip-
ient-specific information over a network.” Id. at 910–11.
The court concluded that “[t]he claims of the three sets of
patents are not limited by rules or steps that establish how
the focus of the methods is achieved.” Id. at 911.
    While the functional characterization of the Secured
Mail patents is applicable to the ’314 and ’594 patents, it is
not applicable to the ’747 patent. Instead, as noted above,
the ’747 patent discusses how the unique identifier is gen-
erated—“by combining and encrypting . . . the local user
identifier, instance information, and geographic location
and demographic information in an alphanumeric
string”—and how the identifier is to be added to the data
packet—by “embedding the alphanumeric string in an ex-
tensible field . . . wherein the extensible field comprises a
6     BRIDGE AND POST, INC. v. VERIZON COMMUNICATIONS, INC.




portion of an HTTP header field of the packet that is nor-
mally unused or essentially left blank.” ’747 patent, claim
1.
     Contrary to the majority’s suggestion, patent eligibility
under section 101 does not depend on whether the patentee
“invented new networking hardware or software.” That de-
termination is one of novelty, not abstractness. While the
majority may well be correct about the absence of novel fea-
tures in the claims of the ’747 patent, see Cellco Partner-
ship d/b/a Verizon Wireless v. Bridge & Post, Inc., No.
IPR2018-00054 (P.T.A.B. Apr. 15, 2019) (’747 patent claims
held unpatentable as obvious), the question “whether a
particular invention is novel is ‘wholly apart from whether
the invention falls into a category of statutory subject mat-
ter.’” Diehr, 450 U.S. at 190 (quoting In re Bergy, 596 F.2d
952, 961 (C.C.P.A. 1979)).
     Finally, the majority states that “even a highly specific
method for implementing an abstract idea is, at step 1 of
the Alice test, still directed to that abstract idea.” While it
is true that an abstract idea does not become concrete
simply because it is limited to a specific field of use, the
critical distinction is between claiming a function—even
one directed to a specific use—as opposed to reciting a
claim that is “directed to a specific implementation of a so-
lution to a problem in the software arts,” Enfish, 822 F.3d
at 1339. The former is patent ineligible, while the latter is
not.
    Because I would hold that the claims of the ’747 patent
are patent eligible under 35 U.S.C. § 101, I respectfully dis-
sent with respect to that portion of the court’s judgment.